Case 2:20-cv-00840-SPC-NPM Document 42 Filed 04/07/21 Page 1 of 2 PageID 391




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


LISA CONNER,

            Plaintiff,

v.                                                Case No. 2:20-cv-840-SPC-NPM

MARRIOTT HOTEL SERVICES, INC.
and PREMIER AMUSEMENTS, INC.,

           Defendants.


                                     ORDER

      Before the Court are Defendant Premier Amusement, Inc.’s Time Sensitive

Motion to Limit the Time to Inspect the Hologate System (Doc. 34) and a Notice of

Partial Resolution Concerning Premier’s Motion (Doc. 38). Plaintiff Lisa Conner

and Defendant Premier were able to agree to the following:

      1) Premier agreed to provide additional discovery and produce its corporate

         representative for deposition at 9:00 a.m. on April 22, 2021.

      2) Following the deposition, Premier agreed to make the Hologate system

         available for inspection at a mutually convenient date and time prior to

         May 3, 2021.
Case 2:20-cv-00840-SPC-NPM Document 42 Filed 04/07/21 Page 2 of 2 PageID 392




      3) Conner agreed that upon the foregoing conditions being met, Premier may

          remove the Hologate system on May 3, 2021, without objection from

          Conner.

(Doc. 38, p. 1). However, the parties were unable to agree to language that would

allow Premier to remove the Hologate system on May 10, 2021, without objection

by Conner if the above conditions are not met despite “every good faith effort.”

(Doc. 38, p. 2). The Court will not endorse this language.

      Should the parties fail to fulfill their agreement as set forth in Paragraphs 1-3

above by May 3, 2021, Premier may file another motion to limit the time to inspect

the Hologate system and may, if appropriate, seek fees and costs for filing the

motion.1 Accordingly, Premier’s Time Sensitive Motion to Limit the Time to Inspect

the Hologate System (Doc. 34) is DENIED as moot and without prejudice due to

the parties’ agreement to resolve the matter without Court involvement.

      DONE and ORDERED in Fort Myers, Florida on April 7, 2021.




1
  The Court notes that Conner need not and should not wait until the completion of the Rule
30(b)(6) deposition of Premier to schedule the inspection.
                                            2
